Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-9, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (USPG-Pub 2010/0171905; hereafter “Huang”).

    PNG
    media_image1.png
    722
    512
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    513
    746
    media_image2.png
    Greyscale

[see paragraph 0019, “[t]he anodes 128 are composed of material with high reflectivity, such as aluminum, silver, gold, nickel, platinum or a combination thereof, so that the light generated from the light-emitting layer 130 can be reflected outward”; accordingly, the electrode 128 would inherently reflect all incident light regardless of the source of light, and would, thusly, reflect any ambient light inherently].
In regard to claim 4, Huang discloses that an orthographic projection of the color film pattern (202) on the second array substrate (104) is inside an orthographic projection of the reflective electrode (128) on the second array substrate (see Fig 5).
In regard to claim 5, Huang discloses that an orthographic projection of the color film pattern (202) on the second array substrate (104) overlaps with an orthographic projection of the electroluminescent layer (130) on the second array substrate (see Fig 5).
In regard to claim 6, Huang discloses that the orthographic projection of the electroluminescent layer (130, Fig 4) on the second array substrate (104) is inside the orthographic projection of the color film pattern (202) on the second array substrate (see Fig 5).
In regard to claim 7, Huang as modified discloses that the orthographic projection of the electroluminescent layer (130, Fig 4) on the second array substrate (104) coincides with the orthographic projection of the color film pattern (202) on the second array substrate (see Fig 5).
In regard to claim 8, Huang discloses that the color film pattern (202) and the electroluminescent layer (130) are staggered (in the thickness direction of the display, Fig 5), and an orthographic projection of the color film pattern (202) on the second array substrate (104) and an orthographic projection of the electroluminescent layer (130) on the second array substrate (104) are seamlessly spliced (see Fig 5).
In regard to claim 9, Huang discloses a display device (Fig 5), comprising the display panel according to claim 1.


In regard to claim 13, Huang discloses that the pixel electrode (114, Fig 5) is on a side of the color film pattern (202) adjacent to the liquid crystal layer (108).
In regard to claim 14, Huang discloses that a reflective surface of the reflective electrode (128) face a side where the first array substrate (106) is located (see Fig 4 and modification above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (USPG-Pub 2010/0171905) as applied to claim 1 above.
In regard to claim 2, Huang (Fig 5) does not explicitly disclose that a color of the color film pattern (202) and a color of light emitted by the electroluminescent layer (130) located in a same sub-pixel unit with the color film pattern are same. However, Huang teaches an embodiment (Fig 3) including a color of a color film pattern (116) and a color of light emitted by 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang such that the color of the color film pattern and the color of light emitted by the electroluminescent layer are the same for the purpose of maximizing the throughput of light emitted by the electroluminescent layer when it’s in use, as using a color filter of a different color would absorb much of the emitted light.
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (USPG-Pub 2010/0171905) as applied to claim 9 above, in further view of Ikeda et al. (USPG-Pub 20180039117; hereafter “Ikeda”).
In regard to claim 10, Huang does not disclose a method for driving the display device, comprising: in a case where external light intensity detected is less than a first preset value, inputting a driving signal to the driving electrodes of the electroluminescent layer, and not driving the liquid crystal layer; in a case where the external light intensity detected is greater than the first preset value and less than a second preset value, inputting the driving signal to the driving electrodes of the electroluminescent layer and the liquid crystal layer; and in a case where the external light intensity detected is greater than the second preset value, inputting the driving signal to the driving electrodes of the liquid crystal layer, and not driving the electroluminescent layer. However, Huang teaches driving both the electroluminescent layer and liquid crystal layer when the surroundings are bright to utilize the ambient light to boost the brightness of the display (par 23).
Ikeda teaches a method for driving a display device (Fig 1 a, par 52), comprising: in a case where external light intensity is a low value, inputting a driving signal to driving electrodes 
In regard to claim 12, Huang does not disclose a first binding region on the first array substrate and a second binding region on the second array substrate; wherein the first binding region comprises a first signal transmission pin, and the first signal transmission pin is connected to a driving circuit on the first array substrate; the second binding region comprises a second signal transmission pin, and the second signal transmission pin is connected to a driving circuit 
Ikeda teaches display (Fig 21) including a first binding region (506) on the first array substrate (510) and a second binding region (406) on the second array substrate (351); wherein the first binding region (506) comprises a first signal transmission pin (519), and the first signal transmission pin is connected to a driving circuit on the first array substrate (pars 431 and 433); the second binding region (406) comprises a second signal transmission pin (419), and the second signal transmission pin is connected to a driving circuit on the second array substrate (pars 383 and 384); and the first binding region and the second binding region are located on different sides of the display device (see Fig 21). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang to include a first binding region on the first array substrate and a second binding region on the second array substrate; wherein the first binding region comprises a first signal transmission pin, and the first signal transmission pin is connected to a driving circuit on the first array substrate; the second binding region comprises a second signal transmission pin, and the second signal transmission pin is connected to a driving circuit on the second array substrate; and the first binding region and the second binding region are located on different sides of the display device as taught by Ikeda for the purpose of powering and driving the display while keeping the binding regions apart so that the connected FCPs don’t interfere with each other.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (USPG-Pub 2010/0171905) as applied to claim 9 above, and further in view of Nakada et al. (USPG-Pub 20170131594; hereafter “Nakada”).


Nakada teaches a display (Figs 1 -5) including a first binding region (Fig 4) and a second binding region (Fig 4) on the first array substrate (652) or the second array substrate (452, Fig 4); wherein the first binding region (Fig 4) comprises a first signal transmission pin, and the first signal transmission pin (ACF) is connected to a first driving circuit on the first array substrate (par 165 and 166, Fig 4); the second binding region (Fig 4) comprises a second signal transmission pin (ACF), and the second signal transmission pin is connected to a second driving circuit on the second array substrate (via 624, Fig 5; as all power is connected to the display via the FPC it is connected to 624 and the second driving circuit on second array substrate 625); and the second driving circuit on the second array substrate (625) without the first binding region and the second binding region is connected to the second signal transmission pin via a conductive portion (624).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fluang to include a first binding region .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Response to Arguments
Applicant's arguments filed 9/16/20 have been fully considered but they are not persuasive. Applicant argument that newly added limitations is not disclosed by Huang is not persuasive.  Please see the rejection above.  Since the reflecting electrode 128 reflects visible light, it would inherently reflect any ambient light incident upon its surface.  As such, the reflecting layers 128 anticipates a reflecting electrode configured to reflect ambient light onto the first array substrate as a backlight of the first array substrate driving the liquid crystal layer for display.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/JAMES A DUDEK/Primary Examiner, Art Unit 2871